Citation Nr: 9905792	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis, a heart 
disorder, emphysema, and bronchitis, all claimed as residuals 
of exposure to mustard gas during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1944.  This appeal arises from a November 1993 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision denied service connection for sinusitis, a heart 
disorder, emphysema, and bronchitis, as residuals of exposure 
to mustard gas during service. 

In July 1996, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a rating 
action of May 1997 continued the prior denial.


FINDINGS OF FACT

1.  The objective record does not demonstrate that the 
veteran was subjected to full body exposure to mustard gas or 
Lewisite during his period of active duty.

2.  There is no competent medical evidence of chronic 
bronchitis, sinusitis, emphysema, or a heart disorder during 
service, or for many years following separation from service.

3.  There is no objective medical opinion, or other competent 
evidence which relates the current chronic bronchitis, 
sinusitis, emphysema, or heart disease, to exposure to 
mustard gas during active service over half a century ago.

4.  The veteran has not presented plausible claims for 
service connection for chronic bronchitis, sinusitis, 
emphysema, or heart disease, as residuals of exposure to 
mustard gas during service.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for bronchitis, sinusitis, emphysema, or 
heart disease, disabilities claimed as a result of alleged 
exposure to mustard gas during service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303(b), 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which is clearly present 
in service.  When initial diagnosis of the disease or injury 
occurs after service, service connection may still be granted 
"when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  38 
C.F.R. § 3.303(d) (1998).  When not clearly shown during 
service, service connection for a disability requires the 
existence of a current disability and a relationship, or 
nexus, between that disability and a disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full- 
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Regulations also require a continuity of symptomatology to 
link the post- service symptoms to injury during service when 
the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).  In order to prevail 
on a direct basis the veteran would have to provide competent 
medical evidence which relates his current disorders to 
either his period of active service or to mustard gas 
exposure during his period of active service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he currently suffers from chronic 
bronchitis, sinusitis, emphysema, and a heart disorder, all 
of which he attributes to exposure to chemical agents during 
service, including at Camp Chaffee, Arkansas, in 1942.  The 
Board realizes that the nature of chemical warfare testing 
was secret; therefore, development of evidence regarding 
exposure during testing is often difficult.  However, VBA 
Circular 21-95-4 provides information concerning the 
development of claims involving allegations of exposure to 
mustard gas and Lewisite during active service.  Appendix A 
of the circular provides instructions on the development of 
evidence of exposure to chemical weapons agents for Navy 
veterans.  The circular specifically instructs that 
development of claims regarding mustard gas testing at sites 
other than the Naval Research Laboratory should be conducted 
through the National Personnel Records Center (NPRC).  In 
this case, the NPRC informed the RO that any possible records 
that may have been in that agency's possession pertaining to 
mustard gas exposure were destroyed by fire.  The veteran's 
name does not appear on a list of over 2,400 Army and Navy 
volunteers who participated in field or chamber chemical 
testing during World War II.  A statement from the U.S. Army 
Chemical and Biological Defense Command (CBDCOM) noted that 
that organization did not maintain old personnel or medical 
files.  CBDCOM stated that there was no record of mustard gas 
testing at Camp Chaffee, and that it appeared that the 
veteran may be describing gas chamber training involving tear 
gas or chlorine.  Accordingly, the Board must conclude that 
the veteran did not undergo full body exposure to nitrogen or 
sulfur mustard during active military service.  

The service medical records do not indicate any treatment or 
complaints related to the claimed chronic bronchitis, 
sinusitis, heart disease, or emphysema.  VA examinations in 
June 1945 and November 1947 did not reveal any complaints or 
findings related to the claimed disorders.  The veteran was 
noted to have pulmonary emphysema and bronchitis in 1968.  An 
abnormal electrocardiogram (EKG) was noted in November 1968.  
Coronary heart disease and arteriosclerosis were found on VA 
examination in August 1969.  A VA examination in August 1993 
diagnosed chronic obstructive pulmonary disease, 
arteriosclerotic coronary vascular disease and pacemaker 
implantation, peripheral vascular disease, and hypertension.

There is no objective medical evidence of record which 
attributes the veteran's current disorders to exposure to 
mustard gas in service.  The veteran's own statements as to 
causation are not competent evidence to establish the 
etiology of his claimed disorders.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current bronchitis, 
sinusitis, emphysema, and heart disease are the result of 
alleged mustard gas exposure more than five decades ago 
rather than the result of any other intercurrent cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has chronic 
bronchitis, sinusitis, heart disease, and emphysema as a 
result of alleged (and unconfirmed) exposure to mustard gas 
during service.  Based upon the foregoing, the Board 
concludes that the veteran has failed to meet his initial 
burden of presenting evidence that his claims for service 
connection for those disabilities are plausible or otherwise 
well-grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The veteran's representative argues that VA's own manual 
requires it to fully develop a claim before determining 
whether the claim is well grounded.  See ADJUDICATION 
PROCEDURE MANUAL M21-1.  Records were obtained by the RO, VA 
medical evaluation was conducted, and proper procedures were 
followed in an effort to show exposure to mustard gas during 
service.  In this case, the Board finds that, even if such a 
duty does attach, VA satisfied that duty.  See Rosa v. West, 
U.S. Vet. App. No. 97-930, slip op. at 6-7 (Dec. 1, 1998).


ORDER

Service connection for sinusitis, a heart disorder, 
emphysema, and bronchitis, all claimed as residuals of 
exposure to mustard gas during service, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

